           Case 1:17-cv-01823-JMF Document 19 Filed 08/19/20 Page 1 of 3


CHRISTOPHER JAMES BOWES, ESQ.
54 Cobblestone Drive
Shoreham, New York 11786
Tel: (212) 979-7575
Fax (631) 929-1700
        CJB-8865


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
LANCE BROWN,                                                          :   MOTION FOR APPROVAL
                                                                          OF CONTINGENT FEE
                                  Plaintiff,                         :    AGREEMENT UNDER
                                                                          42 U.S.C § 406(b)
                                                                     :    17           JMF
                                                                          18 Civ. 1823(KBF)
                 -against-                                           :

ANDREW M. SAUL,                                                      :
COMMISSIONER
Social Security Administration,                                      :

                                   Defendant.                         :
----------------------------------------------------------------------X


        PLEASE TAKE NOTICE that upon the accompanying Declaration of Christopher James

Bowes dated August 14, 2020 and Memorandum of Law in Support of the Motion, Plaintiff will

move this Court before the Honorable Katherine B. Forest, United States District Judge,

presiding, at the United States Courthouse for the Southern District of New York, 40 Foley

Square New York, NY 10007, on submission, for an order:

        (1)       Approving the contingent fee agreement between plaintiff and his attorney

whereby plaintiff agreed to pay his attorney 25 percent of past due benefits payable to him in

exchange for legal services in federal court based on the contingency that past due benefits be

awarded pursuant to 42 U.S.C. § 406(b); and

        (2)       Directing the Social Security Administration to pay an attorney fee of $10,000

out of the past due Social Security Disability benefits payable to Mr. Brown for the period from

March 2012 through March 2016. Because Mr. Brown is entitled to a credit of the payments of
           Case 1:17-cv-01823-JMF Document 19 Filed 08/19/20 Page 2 of 3


$2,600 awarded by the Court as attorney fees under the Equal Access to Justice Act, we seek

approval of a net payment of $7,400 under 42 U.S.C. § 406(b).

Dated:          Shoreham, New York
                August 14, 2020

                                                     Respectfully submitted,


                                                     /s/CHRISTOPHER JAMES BOWES, ESQ.
                                                     CHRISTOPHER JAMES BOWES, ESQ.
                                                     54 Cobblestone Drive
                                                     Shoreham, New York 11786
                                                     Tel: (212) 979 7575
                                                     Fax (631) 929-1700
                                                     CJB-8865


To:      United States Attorney for the
         Southern District of New York
BY:      Allison Rovner, Esq.
         Assistant U.S. Attorney
         86 Chambers Street, 3rd Floor
         New York, NY 10007



              Application GRANTED, substantially for the reasons set forth in Plaintiff's
              Memorandum of Law (ECF No. 18), except that the Court makes no findings
              with respect to the reasonableness of counsel's de facto hourly rate. The Clerk
              of Court is directed to terminate ECF No. 16 and to close the case.

                                            SO ORDERED.




                                            August 19, 2020
         Case 1:17-cv-01823-JMF Document 19
                                         16 Filed 08/19/20
                                                  08/14/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that today, August 14, 2020 I served the foregoing Notice of Motion
upon counsel for the defendant using the CM/ECF electronic filing system and causing a copy to
be delivered, electronically, to

                             Allison Rovner, Esq.
                             United States Attorney’s Office for the SDNY
                             86 Chambers Street, Third Floor
                             New York, NY 10007

                             /s/CHRISTOPHER JAMES BOWES, ESQ.
                             CHRISTOPHER JAMES BOWES
                             Attorney
